Name: Commission Regulation (EEC) No 955/92 of 15 April 1992 amending Regulation (EEC) No 585/92 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 102/26 Official Journal of the European Communities 16. 4. 92 COMMISSION REGULATION (EEC) No 955192 of 15 April 1992 amending Regulation (EEC) No 585/92 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 585/92 (3) provides for an exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Economic Commu ­ nity and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ; Whereas provision should be made for the procedure by which the Commission is to decide on the possible fixing of the uniform percentage reduction in quantities covered by import licence applications ; whereas, where the above ­ mentioned percentage is applied, the period during which operators may withdraw their licence applications must be fixed ; HAS ADOPTED THIS REGULATION ; Article 1 Article 2 (3) of Regulation (EEC) No 585/92 is hereby replaced by the following : *3 . By the fifth working day at the latest following lodging of the applications, the Commission shall decide to what extent import licences may be granted. If quantities covered by licence applications exceed those available, the Commission shall fix a uniform percentage reduction in quantities applied for. In that case operators may withdraw their applications before the deadline laid down in paragraph 4 expires.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 73, 19. 3. 1992, p. 7 . (3) OJ No L 62, 7 . 3. 1992, p. 40 .